      Case 1:18-cv-09936-LGS Document 93 Filed 05/09/19 Page
                                                         USDC1 SDNY
                                                               of 2
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
UNITED STATES DISTRICT COURT                             DATE FILED: 5/9/2019
FOR THE SOUTHERN DISTRICT OF NEW YORK

JANE DOE, LUKE LOE, RICHARD ROE, and                         Index No. 18-cv-9936 (LGS)
MARY MOE, individually and on behalf of all others
similarly situated,                                          DECLARATION PURSUANT TO
                                                             LOCAL RULE 1.4
                     Plaintiffs,

      -against-

THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity, DONALD TRUMP,
JR., ERIC TRUMP, and IVANKA TRUMP,

                     Defendants.

      I, Bradley Pollina, declare and state as follows:

      1. I am a former associate of Spears & Imes LLP, counsel for all defendants in this

          action.

      2. On May 3, 2019, my employment with Spears & Imes LLP ended.

      3. I will no longer serve as counsel of record for defendants in this action.

      4. Pursuant to Local Civil Rule 1.4, I respectfully request that Your Honor grant this

          application to remove my name from the docket as counsel of record for all

          defendants and that all email notifications sent to my attention in connection with this

          matter cease.

      5. All defendants continue to be represented by Joanna C. Hendon, a partner of Spears

          & Imes LLP, and Cynthia Chen, an associate of Spears & Imes LLP. Ms. Hendon

          and Ms. Chen are presently the other attorneys of record for defendants in this matter

          and are familiar with the facts and proceedings herein.

      6. At this time, discovery is stayed and defendants’ motion to dismiss is pending.

      7. I am not asserting a retaining or charging lien in connection with this matter.
    Application GRANTED.

    Dated: May 9, 2019
           New York, New York
          Case 1:18-cv-09936-LGS Document 93 Filed 05/09/19 Page 2 of 2



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

DATED: New York, New York
       May 8, 2019



                                                            Respectfully submitted,

                                                            /s/ Bradley Pollina

                                                            Bradley Pollina




                                                2
